DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 is being considered by the examiner.

Drawings
The drawings are objected to because Figs. 6, 7, 9, and 12 have references characters c’2, and c’3 whereas throughout the specification these reference characters are written as c2’ and c3’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: c4 in Pg. 36, line 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: fy in Figs. 1 and 2, D(x, y) in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In Pg. 2, line 15, “disclosed Non-Patent Literature 2” should read –disclosed in Non-Patent Literature 2--.  
In Pg. 21, line 24, “Specifically, s are” should read –Specifically, restrictions are--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “variable generator” and “signal generator” in claims 1; “signal generator” in claim 3; “variable generator” in claim 4; “variable generator” in claim 5; “variable generator” in claim 6; “variable generator” in claim 7; “variable generator” in claim 9;  “variable generator” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "a signal” in lines 6-7, “a latent variable representing attributes obtained by…an identity” in lines 5-8. It is unclear and indefinite if the signal referred to in lines 6-7 is the same signal in line 3 of the claim. Lines 5-8 are also unclear in how it is written (i.e. a latent variable represents a part of a latent variable, is the converting of one or both parts?). There is also insufficient antecedent basis for “the other part” limitation in the claim.
Claim 2 depends on claim 1 and is therefore also rejected under 112(b) for the same reasons as set forth above. 
Claim 3 recites the limitations "a latent variable” in lines 7, 9, and 11, “the basis of” in line 11, “a layer shallower than a relevant layer” in lines 11-12. It is unclear and indefinite if the latent variable referred to is the same as that in claim 1 and what is meant by a layer shallower than a relevant layer. There is also insufficient antecedent basis for “the basis of” limitation in the claim.
Claim 4 depends on claim 1 and is therefore also rejected under 112(b) for the same reasons as set forth above. 
Claim 5 recites the limitations “the basis of” in line 6, “a signal” in line 7, and “the same distribution” in lines 8-9. It is unclear and indefinite if the signal referred to is the same as that in line 3 of the claim. There is also insufficient antecedent basis for “the basis of” and “the same distribution” limitations in the claim.
Claim 6 recites the limitation “a latent variable representing attributes obtained by…an identity” in lines 5-7. Lines 5-7 are unclear in how it is written (i.e. a latent variable represents a part of a latent variable, is the converting of one or both parts?). There is insufficient antecedent basis for “the other part” limitation in the claim.
Claim 7 recites the limitations “the basis of” in line 7, “a signal” in line 8, and “the same distribution” in lines 9-10. It is unclear and indefinite if the signal referred to is the same as that in line 4 of the claim. There is also insufficient antecedent basis for “the basis of” and “the same distribution” in the claim.
Claims 8 and 9 depend on claim 1 and are therefore also rejected under 112(b) for the same reasons as set forth above. 
Claim 10 recites the limitations “a latent variable” in line 9, “an attribute vector” in line 10, and “the same distribution” in line 12. It is unclear and indefinite if the latent variable and attribute vector referred to is the same as that in claim 1. There is also insufficient antecedent basis for “the same distribution” limitation in the claim.
Claim 11 recites the limitation “a signal” in line 11. It is unclear and indefinite if the signal referred to is the same as the signal in line 3 of claim 5.
Claim 12 depends on claim 1 and is therefore also rejected under 112(b) for the same reasons as set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because 
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to program per se in which the program causes the computer to function. Therefore, the program itself is being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-9, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhotika et al. (US 10,824,942; hereinafter “Bhotika”).
Regarding claim 1, Bhotika teaches, a signal generation device comprising (As shown in Col. 21, lines 44-55, the system includes computerized devices that include hardware elements such as CPU and RAM; As shown in Col. 9, lines 6-13, a neural network is trained and a feature vector is generated): 
a variable generator that generates a plurality of latent variables corresponding to a plurality of features of a signal (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network); 
and a signal generator that inputs, to at least one neural network learned in advance, a latent variable representing attributes obtained (Col. 6, lines 53-59) by converting a part of the plurality of latent variables by an attribute vector representing attributes of a signal to be generated and the other part of the plurality of latent variables representing an identity (Col. 2, lines 8-19; Col. 2, lines 22-25; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc.; As shown in Col. 9, lines 30-33, there are visual attributes) and generates the signal to be generated using the at least one neural network (Col. 2, lines 34-44; Col. 8, lines 23-44; Col. 9, lines 6-13).
Regarding claim 2, Bhotika teaches, the signal generation device according to claim 1 (As shown in Col. 21, lines 44-55, the system includes computerized devices that include hardware elements such as CPU and RAM; As shown in Col. 9, lines 6-13, a neural network is trained and a feature vector is generated; see claim 1 above), wherein the part of the plurality of latent variables includes latent variables for each of the attributes (Col. 2, lines 22-27; Note: the different colors of the shoes (i.e. red, black) are latent variable parts for each attribute (i.e. color); As shown in Col. 9, lines 30-42, there are different visual attributes/latent variables).
Regarding claim 6, Bhotika teaches, a signal generation method comprising (Col. 2, lines 13-16: systems and methods for attribute manipulation using a convolutional neural network; As shown in Col. 9, lines 6-13, a neural network is trained and a feature vector is generated): 
generating, by a variable generator, a plurality of latent variables corresponding to a plurality of features of a signal (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network); 
and inputting, by a learning processor, to at least one neural network learned in advance, a latent variable representing attributes obtained (Col. 6, lines 53-59; Col. 19, lines 11-13: “the device includes processor 802 for executing instructions) by converting a part of the plurality of latent variables by an attribute vector representing attributes of a signal to be generated and the other part of the plurality of latent variables representing an identity (Col. 2, lines 8-19; Col. 2, lines 22-25; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc.; As shown in Col. 9, lines 30-33, there are visual attributes) to generate the signal to be generated using the at least one neural network (Col. 2, lines 34-44; Col. 8, lines 23-44; Col. 9, lines 6-13).
Regarding claim 8, Bhotika teaches, a program for causing a computer to function as the signal generation device according to claim 1 (Col. 15, lines 25-28: “The training… or algorithms; Col. 19, lines 18-19: program instructions for execution by the processor; Fig. 6: CNN 622 and training component 620; see claim 1 above; Note: CNN (i.e. neural network) and algorithms are software/programs).
Regarding claim 9, Bhotika teaches, the signal generation device according to claim 1 (As shown in Col. 21, lines 44-55, the system includes computerized devices that include hardware elements such as CPU and RAM; As shown in Col. 9, lines 6-13, a neural network is trained and a feature vector is generated; see claim 1 above), 
wherein the variable generator (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network) generates a first latent variable and a second latent variable as the plurality of latent variables, the first latent variable representing a feature corresponding to the identity among the plurality of features of the signal, and the second latent variable being independent of the first latent variable and representing features corresponding to the attributes among the plurality of features of the signal (Col. 6, lines 50-63; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. first latent variable); As shown in Col. 9, lines 30-39, there are visual attributes (i.e. second latent variable) that include color, size, pattern, which is different (i.e. independent) from the identity of the item), 
 and the at least one neural network receives, as input, the first latent variable and a result of converting the second latent variable by the attribute vector representing attributes of the signal to be generated (Col. 6, lines 53-59; Col. 2, lines 8-19; Col. 2, lines 22-25; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. first latent variable); As shown in Col. 9, lines 30-33, there are visual attributes that include color, size, pattern (i.e. second latent variable); Note: as shown in Col. 2, the visual attributes are manipulated (i.e. converted)) and generates the signal (Col. 2, lines 34-44; Col. 8, lines 23-44; Col. 9, lines 6-13).
Regarding claim 12, Bhotika teaches, a non-transitory computer-readable medium storing a program for causing a computer to function as the signal generation device according to claim 1 (Col. 19, lines 17-19: “non-transitory computer readable storage media, such as a first data storage for program instruction for execution by the processor”; see claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhotika et al. (US 10,824,942; hereinafter “Bhotika”) in view of “InfoGAN” Interpretable Representation Learning by Information Maximizing Generative Adversarial Nets” by Chen et al. (hereinafter “Chen”).
Regarding claim 4, Bhotika teaches the limitations as explained above in claim 1.
Bhotika does not expressly disclose the following limitation: wherein the variable generator generates the plurality of latent variables using random numbers.
However, Chen teaches, wherein the variable generator generates the plurality of latent variables using random numbers (As shown in Pg. 3, “4. Mutual Information for Inducing Latent Codes”, latent factors are determined using a generator network and the random variables are numerical identities of the digits (0-9); As shown in Fig. 2, each row has different random samples of latent code (i.e. digits/numbers)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating latent variables using random numbers as taught by Chen into the variable generator of Bhotika in order to improve learning disentangled representations (Chen, Pg. 2, first paragraph).
Regarding claim 5, Bhotika teaches, a signal generation learning device comprising (As shown in Col. 21, lines 44-55, the system includes computerized devices that include hardware elements such as CPU and RAM; As shown in Col. 9, lines 6-13, a neural network is trained and a feature vector is generated): 
a variable generator that generates a plurality of latent variables representing features of a signal (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network); 
and a learning processor (Col. 6, lines 53-59; Col. 19, lines 11-13: “the device includes processor 802 for executing instructions) that causes a first neural network as a generator (Col. 8, lines 10-51; Note: the generative model of the GAN is the first neural network) and a second neural network as a discriminator (Col. 8, lines 23-51; Note: the discriminative model of the GAN is the second neural network) to learn in accordance with competitive optimization conditions on the basis of the plurality of latent variables and learning data including a true signal, the first neural network generating a signal (Col. 8, lines 40-41: The generative model generates new data), and the second 4TDM/gymneural network discriminating whether the signal generated by the generator follows the same distribution as the true signal.
Bhotika does not expressly disclose the following limitations underlined above: to learn in accordance with competitive optimization conditions on the basis of the plurality of latent variables and learning data including a true signal, and the second 4TDM/gymneural network discriminating whether the signal generated by the generator follows the same distribution as the true signal.
However, Chen teaches, to learn in accordance with competitive optimization conditions on the basis of the plurality of latent variables (As shown in Pgs. 12-13, there is a discriminator D and generator G neural network/CNN; Pg. 3, first paragraph; Pgs. 2-3, section 3: optimal discriminator for a given generator; As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c) and learning data including a true signal (As shown in Pg. 3, samples from the true data distribution (i.e. true signal) and generator’s distribution is distinguished when the generator is trained by playing against the discriminator), 
and the second 4TDM/gymneural network discriminating whether the signal generated by the generator follows the same distribution as the true signal (As shown in section 3, Pgs. 2-3, a generator network G generates samples (i.e. signal) and the generator is trained by playing against the discriminator network D to determine if the samples are from the true data distribution or the generator’s distribution. The goal is determine/learn if the generator distribution matches the real/true data distribution; Pgs. 12-13 show that the discriminator network D and the generator are CNNs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a generator and discriminator neural network that learns with optimization conditions based on the latent variables and learning data and determining whether the signal generated has the same distribution as the true signal as taught by Chen into the signal generation device of Bhotika in order to improve learning disentangled representations (Chen, Pg. 2, first paragraph) and maximize mutual information between latent variables and the observation (Chen, Abstract).
Regarding claim 7, Bhotika teaches, a signal generation learning method comprising (Col. 2, lines 13-16: systems and methods for attribute manipulation using a convolutional neural network; As shown in Col. 9, lines 6-13, a neural network is trained and a feature vector is generated): 
generating, a variable generator, a plurality of latent variables representing features of a signal (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network); 
and causing, by a learning processor (Col. 6, lines 53-59; Col. 19, lines 11-13: “the device includes processor 802 for executing instructions), a first neural network as a generator (Col. 8, lines 10-51; Note: the generative model of the GAN is the first neural network) and a second neural network as a discriminator (Col. 8, lines 23-51; Note: the discriminative model of the GAN is the second neural network) to learn in accordance with competitive optimization conditions on the basis of the plurality of latent variables and learning data including a true signal, the first neural network generating a signal (Col. 8, lines 40-41: The generative model generates new data), and the second neural network discriminating whether the signal generated by the generator follows the same distribution as the true signal.
Bhotika does not expressly disclose the following limitations underlined above: to learn in accordance with competitive optimization conditions on the basis of the plurality of latent variables and learning data including a true signal, and the second 4TDM/gymneural network discriminating whether the signal generated by the generator follows the same distribution as the true signal.
However, Chen teaches, to learn in accordance with competitive optimization conditions on the basis of the plurality of latent variables (Pgs. 2-3, section 3: optimal discriminator for a given generator; As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c) and learning data including a true signal (As shown in Pg. 3, samples from the true data distribution (i.e. true signal) and generator’s distribution is distinguished when the generator is trained by playing against the discriminator), 
and the second neural network discriminating whether the signal generated by the generator follows the same distribution as the true signal (As shown in section 3, Pgs. 2-3, a generator network G generates samples (i.e. signal) and the generator is trained by playing against the discriminator network D to determine if the samples are from the true data distribution or the generator’s distribution. The goal is determine/learn if the generator distribution matches the real/true data distribution; Pgs. 12-13 show that the discriminator network D and the generator are CNNs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a generator and discriminator neural network that learns with optimization conditions based on the latent variables and learning data and determining whether the signal generated has the same distribution as the true signal as taught by Chen into the signal generation of Bhotika in order to improve learning disentangled representations (Chen, Pg. 2, first paragraph) and maximize mutual information between latent variables and the observation (Chen, Abstract).
Regarding claim 10, Bhotika teaches the limitations as explained above in claim 1.
Bhotika further teaches, wherein the at least one neural network includes a first neural network as a generator (Col. 8, lines 10-51; Note: the generative model of the GAN is the first neural network) and the second neural network as a discriminator (Col. 8, lines 23-51; Note: the discriminative model of the GAN is the second neural network), 
the first neural network generates a signal on the basis of a first latent variable and one of a second latent variable and a third latent variable, the first latent variable representing a feature corresponding to the identity among the plurality of features of the signal, the second latent variable being independent of the first latent variable and representing features corresponding to the attributes among the plurality of features of 6TDM/gymFirst Preliminary Amendmentthe signal, and the third latent variable obtained by converting a latent variable based on the second latent variable by an attribute vector (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network; Col. 6, lines 50-63; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. first latent variable); As shown in Col. 9, lines 30-39, there are visual attributes (i.e. second latent variable) that include color, size, pattern, which is different (i.e. independent) from the identity of the item); Col. 2, lines 8-19; Col. 2, lines 22-25; Note: as shown in Col. 2, the visual attributes are manipulated (i.e. third latent variable)), 
 the second neural network discriminates whether the signal generated by the first neural network follows the same distribution as a true signal, 
and the first and second neural networks have learned in accordance with competitive optimization conditions.
Bhotika does not expressly disclose the following limitations underlined above: the second neural network discriminates whether the signal generated by the first neural network follows the same distribution as a true signal, and the first and second neural networks have learned in accordance with competitive optimization conditions.
However, Chen teaches, the second neural network discriminates whether the signal generated by the first neural network follows the same distribution as a true signal (As shown in section 3, Pgs. 2-3, a generator network G generates samples (i.e. signal) and the generator is trained by playing against the discriminator network D to determine if the samples are from the true data distribution or the generator’s distribution. The goal is determine/learn if the generator distribution matches the real/true data distribution; Pgs. 12-13 show that the discriminator network D and the generator are CNNs), 
and the first and second neural networks have learned in accordance with competitive optimization conditions (Pgs. 2-3, section 3: optimal discriminator for a given generator; Pgs. 12-13 show that the discriminator network D and the generator are CNNs; As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a generator and discriminator neural network that learns with optimization conditions and determining whether the signal generated has the same distribution as the true signal as taught by Chen into the signal generation device of Bhotika in order to improve learning disentangled representations (Chen, Pg. 2, first paragraph) and maximize mutual information between latent variables and the observation (Chen, Abstract).
Regarding claim 11, the combination of Bhotika and Chen teaches the limitations as explained above in claim 5. 
The combination of Bhotika and Chen further teaches, wherein the variable generator (Bhotika, As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network) generates the plurality of latent variables including a first latent variable and a second latent variable, the first latent variable representing a feature corresponding to an identity among features of the signal, the second latent variable being independent of the first latent variable and representing features corresponding to attributes among features of the signal (Bhotika, Col. 6, lines 50-63; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. first latent variable); As shown in Col. 9, lines 30-39, there are visual attributes (i.e. second latent variable) that include color, size, pattern, which is different (i.e. independent) from the identity of the item), 
the learning data includes the true signal (Chen, As shown in Pg. 3, samples from the true data distribution (i.e. true signal) and generator’s distribution is distinguished when the generator is trained by playing against the discriminator),
the learning processor (Bhotika, Col. 6, lines 53-59; Col. 19, lines 11-13: “the device includes processor 802 for executing instructions) provides the first neural network (Bhotika, Col. 8, lines 10-51; Note: the generative model of the GAN is the first neural network) with the first latent variable and a result of converting the second latent variable by an attribute vector corresponding to the signal (Bhotika, As shown in Col. 6, lines 53-56, a convolutional neural network is trained with different visual attributes (i.e. the latent variables) are provided to the neural network; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. first latent variable); As shown in Col. 9, lines 30-39, there are visual attributes (i.e. second latent variable) that include color, size, pattern, which is different (i.e. independent) from the identity of the item); Col. 2, lines 8-19; Col. 2, lines 22-25; Note: as shown in Col. 2, the visual attributes  (i.e. second latent variable) are manipulated (i.e. converted))
and provides the second neural network with a signal generated by the first neural network and the true signal and causes the first and second neural network to learn in accordance with competitive optimization conditions (Chen, As shown in Pg. 3, first paragraph and Eq. (1), the optimal discriminator D(x) (i.e. second neural network) is based on the real distribution data Pdata(x) (i.e. true signal) and the generator distribution PG(x) (i.e. first neural network); As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bhotika et al. (US 10,824,942; hereinafter “Bhotika”) in view of “Conditional Generative Adversarial Nets” by Mirza et al. (hereinafter “Mirza”).
Regarding claim 3, Bhotika teaches the limitations as explained above in claim 1.
Bhotika further teaches, wherein the signal generator has a plurality of layers that generates the signal to be generated (Col. 6, lines 53-59; Col. 8, lines 17-44; As shown in Col. 8, lines 32-33, deep learning has multiple layers; Col. 10, lines 5-25), 
the signal generator (Col. 6, lines 53-59; Col. 8, lines 17-44) has a neural network provided in each of the plurality of layers as the at least one neural network (As shown in Col. 10, lines 10-25, there are multiple layers of the neural network; Note: a neural network has many layers and each layer is part of the neural network), 
3TDM/gym a latent variable representing attributes of a first layer of the plurality of layers is the attribute vector (As shown in Col. 6, lines 53-59, a convolutional neural network is trained with different visual attributes (i.e. the latent variables) are provided to the neural network; As shown in Col. 9, lines 30-39, there are visual attributes that include color, size, pattern; As shown in Col, 15, lines 58-63, neural networks have several learning layers and the feature vector (i.e. attribute vector) is determined before the classification layer. This shows that the attribute vector layer comes first), 
a latent variable representing attributes of each of second and subsequent layers of the plurality of layers is obtained by converting the part of the plurality of latent variables on the basis of a latent variable representing attributes (Col. 6, lines 53-59; Col. 2, lines 8-19; Col. 2, lines 22-25; As shown in Col. 9, lines 30-33, there are visual attributes that include color, size, pattern; Note: as shown in Col. 2, the visual attributes are manipulated (i.e. converted); As shown in Col. 10, lines 10-25, there are multiple layers of the neural network) of a layer shallower than a relevant layer, 
and the signal generator (Col. 6, lines 53-59; Col. 8, lines 17-44) inputs the latent variable representing attributes of each of the plurality of layers to the respective neural network (As shown in Col. 6, lines 53-59, a convolutional neural network is trained with different visual attributes (i.e. the latent variables) are provided to the neural network; As shown in Col. 9, lines 30-39, there are visual attributes that include color, size, pattern; As shown in Col. 10, lines 10-25, there are multiple layers of the neural network) and generates the signal to be generated using the respective neural networks (Col. 2, lines 34-44; Col. 8, lines 23-44; Col. 9, lines 6-13).
Bhotika does not expressly disclose the following limitation underlined above: of a layer shallower than a relevant layer.
However, Mirza teaches, of a layer shallower than a relevant layer (As shown in Pg. 2, section 3.2, y is extra information such as class labels (i.e. attributes); As shown in Pg. 3, y is mapped to lower layer sizes before larger layer sizes. This shows that further processing of the neural network is based on previous layers; Note: smaller layer size shows there are less layers than larger layer size and thus are shallower).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a neural network with layers shallower than a relevant layer as taught by Mirza into the converting of latent variables of Bhotika in order to determine a joint representation of the layers to output the generated word vectors (Mirza, Pg. 5, eight paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Conditional generative adversarial nets for convolutional face generation” by Gauthier et al.
Nagaraja (US 9,754,221 B1) teaches use of GAN for reward function approximation (Fig. 7C).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664